Petition for Writ of Mandamus Dismissed
and Memorandum Opinion filed November 4, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01027-CR
NO. 14-10-01028-CR
NO. 14-10-01029-CR
____________
 
IN RE BRADLEY HUGHES DUNBAR, Relator
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On October 22, 2010, relator Bradley Hughes Dunbar filed a
petition for writ of mandamus in this court in which he complains that the
Harris County Justice of the Peace for Precinct 8, Place 2, has failed to
respond to his motion invoking his right to a speedy trial on three misdemeanor
charges, which are pending in cause numbers BC82C0067190, BC82C0067191, and
BC82C0067192.
This court’s mandamus jurisdiction is governed by section
22.221 of the Texas Government Code.  Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) writs necessary to enforce the court of appeals’ jurisdiction.  Tex.
Gov’t Code § 22.221. 
We lack mandamus power over justice courts.  Id.; see
Easton v. Franks, 842 S.W.2d 772, 773 (Tex. App.—Houston [1st Dist.] 1992,
orig. proceeding).  We have no related proceeding; therefore, issuance of the
writ is not necessary to enforce our jurisdiction.  
Accordingly, we dismiss relator’s petition for writ of
mandamus.
 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Yates and Anderson.
Do Not
Publish — Tex. R. App. P. 47.2(b).